PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/059,776
Filing Date: 9 Aug 2018
Appellant(s): Fernholz et al.



__________________
Anneliese Mayer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/6/2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 10-12, 14, 16, 18, 20-21, 23-29, 31-33, and 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herdt et al. (US2006/0046945) in view of Deljosevic et al. (US2006/0276366).
Re claims 1 and 23, Herdt et al. teach a method of removing soil from the surface of industrial equipment  using CIP process (abstract), the method comprising: a) applying a pretreatment solution comprising an alkaline solution or acid solution (abstract, paragraphs 8,26-27) at least about 0.25 percent of a carbon dioxide producing salt (i.e. carbonate) or acid to a soil on an internal surface of an industrial system (paragraphs 53-58) followed by a conventional CIP process, wherein the CIP process includes a detergent which may be an acid or alkaline. In reference to the contact time and claims 1, 20-21, 23, 37-38, paragraph 58 teaches circulating the pre-treatment solution for about 20 minutes.  In reference to rinsing, refer to paragraph 49.  In reference to the temperature, Herdt et al. teaches applying the pretreatment at 120F (about 50C), but fails to teach applying both the pretreatment and override solutions within the claimed temperature ranges.  The examiner argues that applicant’s temperature range reads broadly on ambient conditions, and therefore, it would be well within the level of the skilled artisan, absent a showing of criticality and/or unexpected results, to apply both solutions within applicant’s claimed temperature range. Alternatively, the secondary reference of Deljosevic et al. teach hard surface treatment using an admixture of two aqueous compositions, comprising an acid and an alkaline solution (abstract), wherein  testing was performed at room temperature (paragraph 133).    In the absence of a showing of criticality and/or unexpected results, it would have been obvious to one .  
Claim 13 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herdt et al. (US2006/0046945) in view of Deljosevic et al. (US2006/0276366) and further in view of Harris et al. (5718729). 
Herdt et al. in view of Deljosevic et al. teach the invention substantially as claimed with the exception of the claimed percarbonate salts.  Harris et al. teach acid/base reactions comprising organic and inorganic acids in combination with a carbonate salt to produce an effervescence solution for soil removal.  Col. 5, lines 50-60 teach carbonate salts include carbonates, percarbonates.  It would have been obvious to a person of ordinary skill in the art to have modified the modified method of Herdt et al. to include equivalent carbonates, such as potassium percarbonate, for purposes of performing the same function of soil removal by acid/base reactions. 
Claims 1-7, 10-12, 14, 16, 18, 20-21, 23-29, 31-33, and 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernholz et al. (US2006/0042665) in view of Deljosevic et al. (US2006/0276366).
Re claims 1 and 23, Fernholz et al. teach a method of removing soil from the surface of industrial equipment  using CIP process (abstract), the method comprising: a) applying a pretreatment solution comprising an alkaline solution or acid solution (abstract, paragraphs 17-18) at least about 0.25 percent of a carbon dioxide producing salt (i.e. carbonate) or acid to a soil on an internal surface of an industrial system (paragraphs 34, 64-65) followed by a conventional CIP process, wherein the CIP process includes a detergent which may be an acid or alkaline. In reference to the contact time and claims 1, 20-21, 23, 37-38, paragraph 71 teaches circulating the pre-treatment solution for about 20 minutes.  Paragraph 75 teaches a pretreatment of 5 minutes. In reference to rinsing, refer to paragraph 28.  In reference to the temperature, Fernholz et al. teaches applying the pretreatment at 120F (about 50C, paragraph 75), but fails to teach applying both the pretreatment and override solutions within the claimed temperature ranges.  The examiner argues that applicant’s temperature range reads broadly on ambient conditions, and therefore, it would be well within the level of the skilled artisan, absent a showing of criticality and/or unexpected results, to apply both solutions within applicant’s claimed temperature range. Alternatively, the secondary reference of Deljosevic et al. teach hard surface treatment using an admixture of two aqueous compositions, comprising an acid and an alkaline solution (abstract), wherein  testing was performed at room temperature (paragraph 133).    In the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions within applicant’s claimed temperature range since it is conventional to treat substrates with acid/base solutions at ambient temperatures, as taught by Deljosevic et al.  Furthermore, it is well known in the art, as evidenced by Harris et al. (5718729; col. 9, lines 30-35) to apply the solutions within applicant’s claimed range.  Re claims 2-7, and 24-29, refer to paragraphs 2-5, 7.  Re claims 10 and 31, refer to paragraph 27.  Re claims 11-12, 14, 32-33 and 35, refer to paragraph 21 of Deljosevic et al.  Re claims 16 and 36, refer to paragraph 34 of Fernholz et al.  Re claim 18, the skilled artisan would reasonably expect a lowering of the pH since Fernholz et al. teach that the acid and base can be added in any order.  Furthermore, since pH is a chemical property of the composition and since Fernholz et al. teach the claimed acid, and performing the steps of adding the base, followed by acid, absent a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the limitations to be met.  
d.	Claim 13 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernholz et al. (US2006/0042665) in view of Deljosevic et al. (US2006/0276366) and further in view of Harris et al. (5718729). 
Fernholz et al. in view of Deljosevic et al. teach the invention substantially as claimed with the exception of the claimed percarbonate salts.  Harris et al. teach acid/base reactions comprising organic and inorganic acids in combination with a carbonate salt to produce an effervescence solution for soil removal.  Col. 5, lines 50-60 teach carbonate salts include carbonates, percarbonates.  It would have been obvious to a person of ordinary skill in the art to have modified the modified method of Fernholz et al. to include equivalent carbonates, such as potassium percarbonate, for purposes of performing the same function of soil removal by acid/base reactions.  
e.	Claims 1-2, 4-5, 7, 10-14, 16, 18, 23-24, 26-27, 29, 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10, 099,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to removing soil from an industrial surface using an acid and a base.
 
 WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   
a.	Claims 1-7, 10-14, 16, 18, 20-21, 23-29 and  31-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris (57189729) in view of Young (4589925), and Deljosevic et al. (US2006/0276366), and as further evidenced by New World Encyclopedia. 
(2) Response to Argument
A.	It is noted that the Affidavit of Mr. Erickson (132 Declaration of 9/6/2016) is included as Exhibit A of the Appeal Brief of 1/6/2021.  The Affidavit has not been formally filed in the instant application, and was only formally filed in the parent case, 12/069494.  It is also noted that appellant addressed the Affidavit in the Response of 6/30/2020 of this instant application.
B.	  The rejection of Harris, Young, Deljosevic and New World Encyclopedia is withdrawn in view of arguments presented by appellant. Consequently, all arguments, including that of Official Notice are now moot. 
C.	Appellant argues that the examiner has not considered the Declaration of Mr. Erikson as a clear showing of criticality and/or unexpected results.   It is noted that the Affidavit has not been formally filed in the instant application and appellant as only formally mentioned the Affidavit in Response of Arguments filed on 6/30/2020.  Appellant’s arguments are unpersuasive for the following reasons.  The Results of the Exhibit are based on treating a specific soil (i.e. brewery trub soil) using a pretreatment solution of sodium bicarbonate with reaction of a 2% concentration of AC-55-5 (water, phosphoric acid, nitric acid mixture) under various temperatures (0-75C) and contacting time periods of 5-15 minutes (paragraphs 7-9, 13 of the Affidavit). It is noted that paragraph 18 of the Affidavit states that “peak soil removal” was demonstrated with a pretreatment time of about 7 minutes to about 12 minutes at temperatures of between about 30 degrees C to about 60 degrees C”.  Note that this temperature range is “outside” of appellant’s claimed temperature range of about 2C to about 23C. Exhibit G states that cleaning performance is best achieved at a pretreatment time of 10 min, 70F (equivalent 21C) and using 1%NaHCO3 and 2%AC-55-5. 
The Affidavit is unpersuasive because a) it is not commensurate in scope with the instantly claimed invention.  Appellant’s claim does not specify a) type of soil being removed, b) the type of carbon dioxide producing salt, c) the type of acid, d) the concentration of the claimed bases and acids, and furthermore d) raises the question of criticality, since appellant’s claimed temperature is outside of range recited in paragraph 18 of the Affidavit.   The examiner also argues that the Affidavit, does not encompass any and all acids, any and all soils, and any and all carbon dioxide-producing salts, as appellant is claiming. The showing of the Affidavit is limited the specific processing conditions and the specific reagents and concentrations needed to remove the specified soil. 
D.	On page 14 of the Appeal Brief, appellant argues that in the parent case, the Affidavit presented a clear showing of performing a two-step process being better than either bicarbonate or phosphoric/nitric acid alone.  The examiner notes, that in the parent application of 12/069494, the claims were amended according to include the specific chemical compositions as discussed in the Affidavit.  The claims of the parent application were commensurate in scope with the evidence presented in the Affidavit.  However, this is not the case with the instant application, and consequently, the examiner finds the Affidavit unpersuasive for the reasons recited above. 
E.	In reference to Herdt and Deljosevic, appellant argues that there is no suggestion to combine the teachings for the following reasons.  Specifically, appellant argues that it would not be obvious to the skilled artisan to adjust the temperatures from 50C of Herdt to ambient conditions of Deljosevic.  Appellant further argues that Deljosevic fails to teach cleaning internal surfaces of clean-in-place equipment. Appellant’s arguments are unpersuasive for the following reasons.  The primary reference of Herdt is relied upon to teach clean in place treatments for internal surfaces of industrial equipment (paragraph 19) using alkaline carbonate salts (paragraph 27) and mineral and organic acids (paragraph 28).  The secondary reference of Deljosevic teaches cleaning hard surfaces (paragraph 119), which would include industrial equipment, using the same ingredients of carbonates (paragraph 21) and mineral and organic acids (paragraph 47), at ambient conditions.  In summary, both references teach using the same chemical ingredients.  The examiner argues that since both references teach the same solution, and since the combined teachings suggest that these solutions can be used at various temperatures, ambient or higher temperatures of 50C, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions within applicant’s claimed temperature range since it is conventional to treat the substrates with acid/base solutions at ambient temperatures, as taught by Deljosevic et al.  The examiner does not consider cleaning at ambient temperatures (i.e. room temperature) to be novel nor unobvious, as further evidenced by Harris. The secondary reference of Harris is relied to further show that conventional treatment at ambient conditions using the claimed compositions are notoriously well known in the art. Furthermore, appellant has not shown criticality and unexpected results from the Affidavit of Dr. Erickson since paragraph 18 of the Affidavit teaches peak removal at temperatures between about 30 to about 60 degrees C, which is outside of appellant’s claimed range.   
F. 	Appellant further argues that there is no rationale for combining the teachings of Harris with that of Herdt and Deljosevic.  The examiner has relied on Harris to further teach equivalency of the percarbonates to the carbonates, such that acid/base reactions produce an effervescence solution for soil removal.   
G.	In reference to Fernholz and Deljosevic, it is noted that Fernholz is a CIP of Herdt and therefore similar arguments will be presented. Appellant argues that there is no suggestion to combine the teachings for the following reasons.  Specifically, appellant argues that it would not be obvious to the skilled artisan to adjust the temperatures from 50C of Herdt to ambient conditions of Deljosevic.  Appellant further argues that Deljosevic fails to teach cleaning internal surfaces of clean-in-place equipment. Appellant’s arguments are unpersuasive for the following reasons.  The primary reference of Fernholz is relied upon to teach clean in place treatments for internal surfaces of industrial equipment (paragraph 26) using alkaline carbonate salts (paragraph 34) and mineral and organic acids (paragraph 35).  The secondary reference of Deljosevic teaches cleaning hard surfaces (paragraph 119), which would include industrial equipment, using the same ingredients of carbonates (paragraph 21) and mineral and organic acids (paragraph 47), at ambient conditions.  In summary, both references teach using the same chemical ingredients.  The examiner argues that since both references teach the same solution, and since the combined teachings suggest that these solutions can be used at various temperatures, ambient or higher temperatures of 50C, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions within applicant’s claimed temperature range since it is conventional to treat the substrates with acid/base solutions at ambient temperatures, as taught by Deljosevic et al.  The examiner does not consider cleaning at ambient temperatures (i.e. room temperature) to be novel nor unobvious, as further evidenced by Harris. The secondary reference of Harris is relied to further show that conventional treatment at ambient conditions using the claimed compositions are notoriously well known in the art. Furthermore, appellant has not shown criticality and unexpected results from the Affidavit of Dr. Erickson since paragraph 18 of the Affidavit teaches peak soil removal at temperatures between about 30 to about 60 degrees C, which is outside of appellant’s claimed range.
H. 	Appellant further argues that there is no rationale for combining the teachings of Harris with that of Fernholz and Deljosevic.  The examiner has relied on Harris to further teach equivalency of the percarbonates to the carbonates, such that acid/base reactions produce an effervescence solution for soil removal.   
I.	It is noted that Appellant did not argue the Double Patenting Rejection over Patent 10,099,264.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
.